Citation Nr: 1328370	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for muscle pain in the 
legs, including shin splints, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for muscle pain in the 
arms, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain in the 
back, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for intermittent 
bruising and scaling of the skin (claimed as skin condition 
of the hands and arms), to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for a thyroid 
disorder, to include as due to undiagnosed illness.

9.  Entitlement to service connection for fatigue and lack 
of endurance, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a 
gastrointestinal disorder to include gastroesophageal reflux 
disorder (GERD) and reflux esophagitis (claimed as acid 
reflux), to include as due to an undiagnosed illness.

11.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
April 1994.  He had service in Southwest Asia from October 
11, 1990 to April 16, 1991 and from August 21, 1992 to 
October 30, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In July 2008, and in March 2011, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC), 
in Washington, DC. for additional development.  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action is required.


REMAND

A remand is necessary so that the Agency of Original 
Jurisdiction (which is the RO/AMC in this case) can consider 
in the first instance the evidence submitted by the Veteran 
since the last AOJ adjudication, so the Veteran can be 
afforded additional examinations, and so the AOJ can 
readjudicate all issues on appeal, including the issue of 
entitlement to service connection for PTSD.  

Added to the claims file since the AOJ issued a supplemental 
statement of the case in November 2012, are treatment 
records from "J.L.," D.O. and post-2003 treatment records 
from Durden Medical Clinic that refer to knee pain, 
headaches, and gastrointestinal symptoms.  In April 2013, 
the Veteran declined to waive AOJ consideration of this 
evidence in the first instance.  Hence, a remand is 
necessary to the extent of his claims for which that 
evidence is pertinent.  See 38 C.F.R. § 20.1304(c) (2012).  

In the March 2011 Remand, the Board directed the AOJ to 
attempt to obtain service treatment records that had 
previously been associated with the claims file but were not 
present in the claims file in March 2011.  Associated with 
the claims file are copies of several e-mail communications, 
all dated March 21-22, 2011, that indicate that service 
treatment records were found and someone was instructed to 
ship them to "BVA."  There is an envelope of original 
service treatment records now located in Volume 4 folder of 
the claims file.  It is unclear as to when that envelope was 
placed in the claims file subsequent to March 2011.  

That envelope contains reports of treatment for 
gastrointestinal symptoms, low back symptoms, skin symptoms 
(apparently attributed to poison oak), right foot symptoms, 
and clinical laboratory test results.  There are indications 
that this evidence was not present in the claims file when 
the Veteran was examined after March 2011.  For example, the 
July 2011 medical opinion regarding his claimed skin 
disability includes that the claims file was reviewed and 
that there was no indication that the Veteran was treated 
for a skin rash during service.  Yet, there is a May 1992 
entry in the service treatment records documenting that he 
was seen for a rash.  

Additionally, that July 2011 document notes that the "C-
file" indicated that the Veteran had back pain during 
service but that he was having muscle cramps related to 
training.  However, a January 1990 treatment record 
documents that he had lumbar strain and there is no mention 
of training.  The tenor of these post March 2011 reports 
coupled with the circumstances surrounding the envelope of 
service treatment records raise questions as to whether the 
envelope of service treatment records was before the 
examiners when they rendered the opinions following the 
March 2011 Remand.  

Next, in the March 2011 Remand, the Board noted that a 24-
hour urine porphyrin should be conducted.  It did so because 
of an indication in a February 2010 examination report that 
the examiner had placed an order for a 24-hour urine 
porphyrin to determine if the Veteran had porphyria cutanea 
tarda.  Review of the claims file does not indicate that 
this was accomplished.  This must be accomplished on remand.  

Now the Board turns to different deficiency in the July 2011 
opinion.  The examiner stated that she could not resolve, 
without resort to mere speculation, whether the Veteran's 
hypothyroidism began during service or was related to any 
in-service disease.  Her explanation was the "[c]laim file 
revealed that veteran was seen for complaint of fatigue, 
however, he was not diagnosed with hypothyroidism until he 
was seen at Albany VA Outpatient clinic and diagnostic 
studies were conducted."  

This explanation is inadequate.  It is not clear whether the 
examiner lacked the expertise to address the relevant 
question without resort to mere speculation; or if her 
opinion reflected the limitations of knowledge of the 
medical community at large as opposed to her own 
limitations.  See Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010) (explaining factors applicable to determining if an 
opinion that a medical question could not be answered 
without resorting to mere speculation is itself an adequate 
opinion).  Furthermore, there are laboratory test results 
contained in the envelope of service treatment records 
already described and as it is unclear whether that envelope 
was associated with the claims file as of July 2011, the 
Board cannot rely on that opinion.  

Again turning to a different matter, in March 2011, the 
Board remanded the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The AOJ granted service connection for anxiety 
disorder in a November 2012 rating decision.  However, that 
did not resolve the issue of entitlement to service 
connection for PTSD and the AOJ did not readjudicate that 
issue.  Entitlement to service connection for disability due 
to a disease or injury is not precluded simply because 
service connection has already been established for a 
disability due to a disease of the same anatomy or system.  
Cf. Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) 
(analyzing application of 38 C.F.R. § 4.14).  Hence, the 
appeal with regard to entitlement to service connection for 
PTSD was not resolved by the grant of service connection for 
anxiety disorder.  On remand, the AOJ must review all 
relevant evidence of record as to entitlement to service 
connection for PTSD and issue a supplemental statement of 
the case if the benefit sought is not granted.  

For these reasons the Board concludes that another remand is 
necessary so that VA can afford the Veteran examinations 
that clearly include review of all service treatment 
records, include adequate explanations for opinions 
rendered.  Additional information relevant to these issues 
is found in the March 2011 Board Remand, associated with the 
claims file, and is incorporated by reference.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examinations of his feet, skin, 
neurological system (headaches), 
gastrointestinal system, and 
musculoskeletal system to include his 
arms, legs, and back, and to evaluate his 
thyroid condition, and his reported 
fatigue and lack of endurance.  The claims 
file must be made available to and 
reviewed by each examiner.  In particular, 
the envelope marked "STRs" and the records 
from Dr. "J.L." and the Durden Medical 
Clinic contained in Volume IV of the 
claims folder must be reviewed.  The 
examiners must annotate the reports that 
this evidence was reviewed.  The examiners 
must interview the Veteran as to his 
symptoms, including onset, duration, 
frequency, and similar aspects.  The 
examiners are asked to accomplish the 
following:  

(a)  Provide an opinion to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
the Veteran has had objective indicators 
of muscle pain of the legs, arms, and/or 
back, present at any time since on or 
about September 2002; if there was a 
minimum of a 6-month period of chronicity 
of those objective indicators; and if, by 
history, examination, or laboratory tests, 
such indicators cannot be attributed to 
any known clinical diagnosis.   

If the Veteran has or has had at any time 
since on or about September 2002, chronic 
muscle pain of the legs, arms, and/or back 
attributed to a known clinical diagnosis, 
provide the diagnosis and then provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that the diagnosed 
condition had onset during his active 
service or is related to his service.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

(b)  Ensure that a 24-hour urine porphyrin 
is conducted to determine if the Veteran 
has porphyria cutanea tarda.  Include in 
the examination report the results of such 
test.  

Identify any diagnosed chronic skin 
disorder that was present at any time 
since on or about September 2002.  

Provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any such diagnosed skin disorder had its 
clinical onset during his active service 
or is related to his active service.  

If the Veteran does not have or has not 
had any such diagnosed skin disorder, 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
the Veteran has had objective indicators 
of a skin disorder due to an undiagnosed 
illness or a medically unexplained chronic 
multisymptom illness at any time since on 
or about September 2002 and if there was a 
minimum of a 6-month period of chronicity 
of those objective indicators.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

(c)  Provide an opinion to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
the Veteran has had objective indicators 
of lack of endurance or fatigue due to an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
at any time since on or about September 
2002; if there was a minimum of a 6-month 
period of chronicity of those objective 
indicators; and if, by history, physical 
examination, and laboratory tests those 
objective indicators cannot be attributed 
to any known clinical diagnosis.  

If the Veteran has or has had chronic lack 
of endurance or fatigue due to a known 
clinical diagnosis at any time since on or 
about September 2002, provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the disorder had its 
clinical onset during his active service, 
is related to his active service.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

(e)  Provide an opinion as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
the Veteran has had objective indicators 
of gastrointestinal symptoms due to an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
at any time since on or about September 
2002; if there was a minimum of a 6-month 
period of chronicity of those objective 
indicators; and if, by history, physical 
examination, and laboratory tests those 
objective indicators cannot be attributed 
to any known clinical diagnosis.  

If the Veteran has or has had a diagnosed 
chronic gastrointestinal disorder at any 
time since on or about September 2002, 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
such disorder had onset during the 
Veteran's active service or is related to 
his active service.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

(f)  Provide an opinion as to whether the 
Veteran has had objective indicators of 
headaches due to an undiagnosed illness or 
a medically unexplained chronic 
multisymptom illness at any time since on 
or about September 2002; if there was a 
minimum of a 6-month period of chronicity 
of those objective indicators; and if, by 
history, physical examination, and 
laboratory tests those objective 
indicators cannot be attributed to a known 
clinical diagnosis.  

If the Veteran has had chronic headaches 
at any time since on or about September 
2002, attributed to a known clinical 
diagnosis, then provide an opinion to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that the Veteran's headaches had 
onset during his active service or are 
related to his active service.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

(g)  Provide an opinion as to whether the 
Veteran's hypothyroidism more likely than 
not, less likely than not, or at least as 
likely as not, had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

(h)  Provide an opinion as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
the Veteran's diagnosed bilateral plantar 
fasciitis or degenerative changes of his 
feet had onset during his active service 
or is related to any in-service disease, 
event, or injury.  

Provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If the examiner opines that the 
question cannot be resolved without 
resulting to mere speculation, the 
examiner must explain why this is so.  
Such explanation must address whether such 
opinion reflected the limitations of 
knowledge of the medical community at 
large as opposed to the examiner's own 
limitations.  If it is due to limitations 
of knowledge of the medical community at 
large, the examiner must provide support 
for such statement, including whether any 
literature research was conducted.  

8.  Review the medical opinions and 
examination reports obtained pursuant to 
the directives listed above and ensure 
that the actions indicated have been 
accomplished.  If all questions posed are 
not sufficiently answered, to include 
adequate rationale, return to case to the 
examiner for completion of the inquiry.

9.  Readjudicate the claims on appeal, to 
include entitlement to service connection 
for PTSD, in light of all of the evidence 
of record.  If any issue remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


